DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yumiki et al. (US Pub. 2012/0307091), hereinafter Yumiki, in view of Deephanphongs et al. (US Patent 10,034,049), hereinafter Deephanphongs.
Regarding claim 13, Yumiki discloses an image processing system comprising: a terminal communicable with a server via a communication network (Paragraph [0041]: communication unit 15 establishes wireless communication with the terminal device 100 through, for example, wireless LAN. For example, the communication unit 15 is Wi-Fi®-certified, and is Wi-Fi®-connected to the terminal devices 100. The imaging apparatus 1 and the terminal device 100 may be connected via an external communication device, such as an access point, or may directly be connected via P2P (a wireless ad hoc network) without using any external communication device. Alternatively, a telecommunication standard for cellular phones, such as 3G, or Long Term Evolution (LTE), may be used. For example, the communication unit 15 can receive a control signal etc. from the terminal device 100, and can send an image signal etc. to the terminal device 100 through wireless communication), wherein the terminal comprises: a camera (Fig. 1; Fig. 2; Paragraph [0032]: imaging apparatus 1 may be a digital camera. The imaging apparatus 1 includes a camera body 40 and a lens barrel 41 as shown in FIG. 2); and at least one processor configured to cause the terminal to: capture a first image including a person by the camera (Fig. 3; Paragraph [0007]: disclosed technology is directed to an imaging apparatus which is remote-controllable by a terminal device, and is capable of sending an image to the terminal device, the imaging apparatus including: an imaging unit configured to capture an image of a subject; Paragraphs [0044]-[0046]: face recognition table stores a plurality of face recognition records which are data related to faces of particular persons. Each of the face recognition records contains data related to facial features…face detection unit 21 performs face detection. Specifically, the face detection unit 21 detects a face of a subject from a single frame of an image obtained from the digital signal processing unit 8. The face detection can be performed by extracting an outline from the image, and detecting whether features (eyes, nose, mouth, etc.) are found in the extracted outline. When the features are found in the detected outline, the face detection unit 21 determines the outline as a face); detect a face in the first image (Paragraph [0046]: face detection unit 21 performs face detection. Specifically, the face detection unit 21 detects a face of a subject from a single frame of an image obtained from the digital signal processing unit 8. The face detection can be performed by extracting an outline from the image, and detecting whether features (eyes, nose, mouth, etc.) are found in the extracted outline. When the features are found in the detected outline, the face detection unit 21 determines the outline as a face. The microcomputer 3 sets a distance measurement frame F (an AF frame) surrounding the detected face of the subject. The distance measurement frame F may be set on the eyes, nose, or mouth of the subject instead of the face of the subject. Further, the face detection unit 21 extracts facial feature data, and determines sex and age of the subject, or determines whether the subject is a person or an animal based on the features. The face detection unit 21 detects a plurality of faces, if they are in the single frame, and extracts the facial feature data of each face); and transmit a second image including the face to the server via the communication network (Fig. 1; Paragraph [0030]: imaging system S includes an imaging apparatus 1 and three terminal devices 100A, 100B, and 100C. The imaging apparatus 1 is mounted on a tripod 50 having an electric pan head 51 in which a motor is mounted. The terminal devices 100A, 100B, and 100C are operated by users a, b, and c, respectively. The imaging apparatus 1 and the terminal devices 100A, 100B, and 100C are wirelessly connected so that signals can be transmitted between them; Paragraphs [0047]-[0048]: face recognition unit 22 compares the facial feature data extracted by the face detection unit 21 with the feature data stored in the face registration database 23 to determine similarity. The face recognition unit 22 determines which person's face is the detected face based on the similarity, thereby determining the subject. The face detection unit 21 and the face recognition unit 22 are examples of a detection unit…identification information storage unit 24 stores an identification information table 25 shown in FIG. 5. The identification information table 25 stores particular subjects associated with the terminal devices. Specifically, in the identification information table 25, the particular subjects and the corresponding terminal devices 100 are associated, respectively. Pieces of identification information unique to the terminal devices are stored in the columns of the terminal devices; Paragraph [0106]: the shot image and the used shooting conditions are sent to the other terminal devices 100B and 100C. However, only the shooting conditions may be sent to the other terminal devices 100B and 100C, and the terminal devices 100B and 100C may automatically set the received shooting conditions. Specifically, the other users b and c do not set their own shooting conditions, i.e., the shooting conditions for the terminal devices 100B and 100C of the other users b and c are automatically set based on the taste of the user a. In this way, the other users can save time for setting the shooting conditions when a particular user has set the shooting); and the server is configured to: receive the second image from the terminal via the communication network (Fig. 1; Paragraph [0030]: imaging system S includes an imaging apparatus 1 and three terminal devices 100A, 100B, and 100C. The imaging apparatus 1 is mounted on a tripod 50 having an electric pan head 51 in which a motor is mounted. The terminal devices 100A, 100B, and 100C are operated by users a, b, and c, respectively. The imaging apparatus 1 and the terminal devices 100A, 100B, and 100C are wirelessly connected so that signals can be transmitted between them; Paragraph [0040]: Based on a command from the image recording control unit 11, the image recording unit 12 stores the image signal (a moving image and a still image) in association with a signal of a reduced image corresponding to the image signal and predetermined information. The predetermined information associated with the image signal may include, for example, date information when the image is shot; Paragraphs [0047]-[0048]: face recognition unit 22 compares the facial feature data extracted by the face detection unit 21 with the feature data stored in the face registration database 23 to determine similarity. The face recognition unit 22 determines which person's face is the detected face based on the similarity, thereby determining the subject. The face detection unit 21 and the face recognition unit 22 are examples of a detection unit…identification information storage unit 24 stores an identification information table 25 shown in FIG. 5. The identification information table 25 stores particular subjects associated with the terminal devices. Specifically, in the identification information table 25, the particular subjects and the corresponding terminal devices 100 are associated, respectively. Pieces of identification information unique to the terminal devices are stored in the columns of the terminal devices); match the second image with a registered data stored in a database (Fig. 10; Paragraphs [0047]-[0048]: face recognition unit 22 compares the facial feature data extracted by the face detection unit 21 with the feature data stored in the face registration database 23 to determine similarity. The face recognition unit 22 determines which person's face is the detected face based on the similarity, thereby determining the subject. The face detection unit 21 and the face recognition unit 22 are examples of a detection unit…identification information storage unit 24 stores an identification information table 25 shown in FIG. 5. The identification information table 25 stores particular subjects associated with the terminal devices. Specifically, in the identification information table 25, the particular subjects and the corresponding terminal devices 100 are associated, respectively. Pieces of identification information unique to the terminal devices are stored in the columns of the terminal devices; Paragraph [0086]: the imaging apparatus 1 identifies the terminal device 100 associated with the particular subject based on the identification information table 25 in S25. In this example, the subjects A and B are shot. Thus, the terminal device 100A associated with the subject A and the terminal device 100B associated with the subject B are identified in the identification information table 25. Then, the imaging apparatus 1 automatically sends the shot image to the terminal devices 100A and 100B in S26, and notifies the terminal devices 100A and 100B that the image is sent); and transmit the second image for display (Fig. 14; Paragraphs [0067]-[0071]: display 118 displays various types of information. For example, the display 118 displays a terminal name display part 139 and a shooting condition display part 140… terminal name display part 139 is an icon indicating which terminal device 100 is used at present. The terminal name display part 139 includes terminal name display icons 139a, 139b, and 139c. The terminal names are A, B, and C in this example. The terminal device 100 displays the terminal name display icon of its own on an upper right part of the display 118, and displays the terminal name display icons of the other terminal devices 100 on the left of the former terminal name display icon. The other terminal name display icons are displayed with a solid line when they are in use, or with a broken line when they are not in use. Thus, the user can see whether the other terminal devices are in use or not…shooting condition display part 140 displays shooting conditions set by the imaging apparatus 1, i.e., a shutter speed and an f/number…the display 118 can display the determination results of the GPS sensor 145 and the geomagnetic sensor 146. In addition, the display 118 can display the determination results of the GPS sensors 145 and the geomagnetic sensors 146 of the other terminal devices 100, and the determination results of the GPS sensor 18 and the geomagnetic sensor 19 of the imaging apparatus…the components of the terminal devices 100A, 100B, and 100C will be indicated by their original reference characters added with "A", "B", or "C," if necessary. For example, a "display 118A" is a display of the terminal device 100A, and an "automatic/manual selector button 138B" is an automatic/manual selector button of the terminal device).
Yumiki does not explicitly disclose without transmitting the first image, wherein the second image is a partial region of the first image. 
	However, Deephanphongs teaches image recognition and identification processing (Abstract), further comprising without transmitting the first image, wherein the second image is a partial region of the first image (Column 18, lines 34-61: client system then analyzes this visual data to extract one or more facial images of the one or more users. A facial image is a visual image that depicts at least the face of a user. In some implementations the client system analyzes each extracted facial image of the one or more facial images). Deephanphongs teaches that this will allow for extraction of pertinent image data (Column 18). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Deephanphongs with the feature without transmitting the first image, wherein the second image is a partial region of the first image as presented by Deephanphongs.
Regarding claim 14, Yumiki, in view of Deephanphongs teaches the image processing system of claim 13, Yumiki discloses wherein the server is configured to transmit the second image to display apparatus for display, the display apparatus being different from the terminal (Fig. 14; Paragraphs [0049]-[0054]: Pieces of identification information unique to the terminal devices are stored in the columns of the terminal devices 100A, 100B, and 100C in FIG. 5. In this example, the identification information is a Wi-Fi.RTM. address of each of the terminal devices 100. Image data of each of the subjects are stored in the columns of the subjects A, B, and C in FIG. 5. Specifically, the subject A is associated with the terminal device 100A, the subject B is associated with the terminal device 100B, and the subject C is associated with the terminal device 100C. The identification information storage unit 24 is an example of a storage unit…identification information table 25 can be set by a user. Specifically, the user registers the identification information unique to each of the terminal devices 100 in the imaging apparatus 1. For example, the imaging apparatus 1 displays all the terminal devices 100 which can be Wi-Fi… terminal device 100 may be a smartphone. The terminal device 100 includes a casing 101, a display 118, and a touch panel 119 as shown in FIGS. 6-8. The terminal device 100 is in the shape of a plate which is rectangular when viewed in plan. The terminal device 100 sends a control signal for operating the imaging apparatus 1, and receives a through image or a shot image from the imaging apparatus 1 to display the through image or the shot image on the display 118; Paragraphs [0067]-[0071]: display 118 displays various types of information. For example, the display 118 displays a terminal name display part 139 and a shooting condition display part 140… terminal name display part 139 is an icon indicating which terminal device 100 is used at present. The terminal name display part 139 includes terminal name display icons 139a, 139b, and 139c. The terminal names are A, B, and C in this example. The terminal device 100 displays the terminal name display icon of its own on an upper right part of the display 118, and displays the terminal name display icons of the other terminal devices 100 on the left of the former terminal name display icon. The other terminal name display icons are displayed with a solid line when they are in use, or with a broken line when they are not in use. Thus, the user can see whether the other terminal devices are in use or not…shooting condition display part 140 displays shooting conditions set by the imaging apparatus 1, i.e., a shutter speed and an f/number…the display 118 can display the determination results of the GPS sensor 145 and the geomagnetic sensor 146. In addition, the display 118 can display the determination results of the GPS sensors 145 and the geomagnetic sensors 146 of the other terminal devices 100, and the determination results of the GPS sensor 18 and the geomagnetic sensor 19 of the imaging apparatus…the components of the terminal devices 100A, 100B, and 100C will be indicated by their original reference characters added with "A", "B", or "C," if necessary. For example, a "display 118A" is a display of the terminal device 100A, and an "automatic/manual selector button 138B" is an automatic/manual selector button of the terminal device).
Regarding claim 15, Yumiki, in view of Deephanphongs teaches the image processing system of claim 13, Yumiki discloses wherein the server is further configured to store the second image in the database (Paragraph [0048]: face recognition unit 22 compares the facial feature data extracted by the face detection unit 21 with the feature data stored in the face registration database 23 to determine similarity. The face recognition unit 22 determines which person's face is the detected face based on the similarity, thereby determining the subject. The face detection unit 21 and the face recognition unit 22 are examples of a detection unit; Paragraph [0082]: the imaging apparatus 1 extracts feature data from the detected face, and checks the extracted data against the face registration database 23. When the extracted feature data coincides with feature data registered in the face registration database 23, the imaging apparatus 1 determines that the subject is a person registered in the face registration database 23. Thus, a particular subject is detected. In this example, faces of persons A, B, and C are registered in the face registration database 23. Thus, when an image of the subjects shown in FIG. 1 is captured, the persons A and B are identified. Then, information that the persons A and B are contained in the image is stored in the memory 28. When the detected face does not coincide with the faces registered in the face registration database 23, the flow returns to S13).
Regarding claim 16, Yumiki discloses a terminal comprising: at least one memory storing instructions (Fig. 3; Paragraph [0032]: apparatus 1 further includes an optical system L, a microcomputer 3, an image sensor 4, a CCD drive unit 5, an analog signal processing unit 6, an A/D converter 7, a digital signal processing unit 8, a buffer memory 9, an image compression unit 10, an image recording control unit 11, an image recording unit 12, a communication unit 15, a power switch 20, a proximity sensor 17, a GPS sensor 18, a geomagnetic sensor 19, a face registration database 23, a memory 28); and at least one processor configured to execute the instructions to cause the terminal to: capture a first image including a person (Fig. 3; Paragraph [0007]: disclosed technology is directed to an imaging apparatus which is remote-controllable by a terminal device, and is capable of sending an image to the terminal device, the imaging apparatus including: an imaging unit configured to capture an image of a subject; Paragraphs [0044]-[0046]: face recognition table stores a plurality of face recognition records which are data related to faces of particular persons. Each of the face recognition records contains data related to facial features…face detection unit 21 performs face detection. Specifically, the face detection unit 21 detects a face of a subject from a single frame of an image obtained from the digital signal processing unit 8. The face detection can be performed by extracting an outline from the image, and detecting whether features (eyes, nose, mouth, etc.) are found in the extracted outline. When the features are found in the detected outline, the face detection unit 21 determines the outline as a face); detect a face in the first image (Paragraph [0046]: face detection unit 21 performs face detection. Specifically, the face detection unit 21 detects a face of a subject from a single frame of an image obtained from the digital signal processing unit 8. The face detection can be performed by extracting an outline from the image, and detecting whether features (eyes, nose, mouth, etc.) are found in the extracted outline. When the features are found in the detected outline, the face detection unit 21 determines the outline as a face. The microcomputer 3 sets a distance measurement frame F (an AF frame) surrounding the detected face of the subject. The distance measurement frame F may be set on the eyes, nose, or mouth of the subject instead of the face of the subject. Further, the face detection unit 21 extracts facial feature data, and determines sex and age of the subject, or determines whether the subject is a person or an animal based on the features. The face detection unit 21 detects a plurality of faces, if they are in the single frame, and extracts the facial feature data of each face); and transmit a second image including the face to a server via a communication network (Fig. 1; Paragraph [0030]: imaging system S includes an imaging apparatus 1 and three terminal devices 100A, 100B, and 100C. The imaging apparatus 1 is mounted on a tripod 50 having an electric pan head 51 in which a motor is mounted. The terminal devices 100A, 100B, and 100C are operated by users a, b, and c, respectively. The imaging apparatus 1 and the terminal devices 100A, 100B, and 100C are wirelessly connected so that signals can be transmitted between them; Paragraphs [0047]-[0048]: face recognition unit 22 compares the facial feature data extracted by the face detection unit 21 with the feature data stored in the face registration database 23 to determine similarity. The face recognition unit 22 determines which person's face is the detected face based on the similarity, thereby determining the subject. The face detection unit 21 and the face recognition unit 22 are examples of a detection unit…identification information storage unit 24 stores an identification information table 25 shown in FIG. 5. The identification information table 25 stores particular subjects associated with the terminal devices. Specifically, in the identification information table 25, the particular subjects and the corresponding terminal devices 100 are associated, respectively. Pieces of identification information unique to the terminal devices are stored in the columns of the terminal devices; Paragraph [0106]: the shot image and the used shooting conditions are sent to the other terminal devices 100B and 100C. However, only the shooting conditions may be sent to the other terminal devices 100B and 100C, and the terminal devices 100B and 100C may automatically set the received shooting conditions. Specifically, the other users b and c do not set their own shooting conditions, i.e., the shooting conditions for the terminal devices 100B and 100C of the other users b and c are automatically set based on the taste of the user a. In this way, the other users can save time for setting the shooting conditions when a particular user has set the shooting); wherein: the second image is received, by the server, from the terminal via the communication network (Fig. 1; Paragraph [0030]: imaging system S includes an imaging apparatus 1 and three terminal devices 100A, 100B, and 100C. The imaging apparatus 1 is mounted on a tripod 50 having an electric pan head 51 in which a motor is mounted. The terminal devices 100A, 100B, and 100C are operated by users a, b, and c, respectively. The imaging apparatus 1 and the terminal devices 100A, 100B, and 100C are wirelessly connected so that signals can be transmitted between them; Paragraph [0040]: Based on a command from the image recording control unit 11, the image recording unit 12 stores the image signal (a moving image and a still image) in association with a signal of a reduced image corresponding to the image signal and predetermined information. The predetermined information associated with the image signal may include, for example, date information when the image is shot; Paragraphs [0047]-[0048]: face recognition unit 22 compares the facial feature data extracted by the face detection unit 21 with the feature data stored in the face registration database 23 to determine similarity. The face recognition unit 22 determines which person's face is the detected face based on the similarity, thereby determining the subject. The face detection unit 21 and the face recognition unit 22 are examples of a detection unit…identification information storage unit 24 stores an identification information table 25 shown in FIG. 5. The identification information table 25 stores particular subjects associated with the terminal devices. Specifically, in the identification information table 25, the particular subjects and the corresponding terminal devices 100 are associated, respectively. Pieces of identification information unique to the terminal devices are stored in the columns of the terminal devices); the second image is matched, by the server, with registered data stored in a database (Paragraph [0048]: face recognition unit 22 compares the facial feature data extracted by the face detection unit 21 with the feature data stored in the face registration database 23 to determine similarity. The face recognition unit 22 determines which person's face is the detected face based on the similarity, thereby determining the subject. The face detection unit 21 and the face recognition unit 22 are examples of a detection unit; Paragraph [0082]: the imaging apparatus 1 extracts feature data from the detected face, and checks the extracted data against the face registration database 23. When the extracted feature data coincides with feature data registered in the face registration database 23, the imaging apparatus 1 determines that the subject is a person registered in the face registration database 23. Thus, a particular subject is detected. In this example, faces of persons A, B, and C are registered in the face registration database 23. Thus, when an image of the subjects shown in FIG. 1 is captured, the persons A and B are identified. Then, information that the persons A and B are contained in the image is stored in the memory 28. When the detected face does not coincide with the faces registered in the face registration database 23, the flow returns to S13); and the second image is transmitted, by the server, for display (Fig. 14; Paragraphs [0067]-[0071]: display 118 displays various types of information. For example, the display 118 displays a terminal name display part 139 and a shooting condition display part 140… terminal name display part 139 is an icon indicating which terminal device 100 is used at present. The terminal name display part 139 includes terminal name display icons 139a, 139b, and 139c. The terminal names are A, B, and C in this example. The terminal device 100 displays the terminal name display icon of its own on an upper right part of the display 118, and displays the terminal name display icons of the other terminal devices 100 on the left of the former terminal name display icon. The other terminal name display icons are displayed with a solid line when they are in use, or with a broken line when they are not in use. Thus, the user can see whether the other terminal devices are in use or not…shooting condition display part 140 displays shooting conditions set by the imaging apparatus 1, i.e., a shutter speed and an f/number…the display 118 can display the determination results of the GPS sensor 145 and the geomagnetic sensor 146. In addition, the display 118 can display the determination results of the GPS sensors 145 and the geomagnetic sensors 146 of the other terminal devices 100, and the determination results of the GPS sensor 18 and the geomagnetic sensor 19 of the imaging apparatus…the components of the terminal devices 100A, 100B, and 100C will be indicated by their original reference characters added with "A", "B", or "C," if necessary. For example, a "display 118A" is a display of the terminal device 100A, and an "automatic/manual selector button 138B" is an automatic/manual selector button of the terminal device).
Yumiki does not explicitly disclose without transmitting the first image, wherein the second image is a partial region of the first image. 
	However, Deephanphongs teaches image recognition and identification processing (Abstract), further comprising without transmitting the first image, wherein the second image is a partial region of the first image (Column 18, lines 34-61: client system then analyzes this visual data to extract one or more facial images of the one or more users. A facial image is a visual image that depicts at least the face of a user. In some implementations the client system analyzes each extracted facial image of the one or more facial images). Deephanphongs teaches that this will allow for extraction of pertinent image data (Column 18). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Deephanphongs with the feature without transmitting the first image, wherein the second image is a partial region of the first image as presented by Deephanphongs.
Regarding claim 17, Yumiki, in view of Deephanphongs teaches the terminal of claim 16, Yumiki discloses wherein the second image is transmitted, by the server, to display apparatus for display, the display apparatus being different from the terminal (Fig. 14; Paragraphs [0049]-[0054]: Pieces of identification information unique to the terminal devices are stored in the columns of the terminal devices 100A, 100B, and 100C in FIG. 5. In this example, the identification information is a Wi-Fi.RTM. address of each of the terminal devices 100. Image data of each of the subjects are stored in the columns of the subjects A, B, and C in FIG. 5. Specifically, the subject A is associated with the terminal device 100A, the subject B is associated with the terminal device 100B, and the subject C is associated with the terminal device 100C. The identification information storage unit 24 is an example of a storage unit…identification information table 25 can be set by a user. Specifically, the user registers the identification information unique to each of the terminal devices 100 in the imaging apparatus 1. For example, the imaging apparatus 1 displays all the terminal devices 100 which can be Wi-Fi… terminal device 100 may be a smartphone. The terminal device 100 includes a casing 101, a display 118, and a touch panel 119 as shown in FIGS. 6-8. The terminal device 100 is in the shape of a plate which is rectangular when viewed in plan. The terminal device 100 sends a control signal for operating the imaging apparatus 1, and receives a through image or a shot image from the imaging apparatus 1 to display the through image or the shot image on the display 118; Paragraphs [0067]-[0071]: display 118 displays various types of information. For example, the display 118 displays a terminal name display part 139 and a shooting condition display part 140… terminal name display part 139 is an icon indicating which terminal device 100 is used at present. The terminal name display part 139 includes terminal name display icons 139a, 139b, and 139c. The terminal names are A, B, and C in this example. The terminal device 100 displays the terminal name display icon of its own on an upper right part of the display 118, and displays the terminal name display icons of the other terminal devices 100 on the left of the former terminal name display icon. The other terminal name display icons are displayed with a solid line when they are in use, or with a broken line when they are not in use. Thus, the user can see whether the other terminal devices are in use or not…shooting condition display part 140 displays shooting conditions set by the imaging apparatus 1, i.e., a shutter speed and an f/number…the display 118 can display the determination results of the GPS sensor 145 and the geomagnetic sensor 146. In addition, the display 118 can display the determination results of the GPS sensors 145 and the geomagnetic sensors 146 of the other terminal devices 100, and the determination results of the GPS sensor 18 and the geomagnetic sensor 19 of the imaging apparatus…the components of the terminal devices 100A, 100B, and 100C will be indicated by their original reference characters added with "A", "B", or "C," if necessary. For example, a "display 118A" is a display of the terminal device 100A, and an "automatic/manual selector button 138B" is an automatic/manual selector button of the terminal device).
Regarding claim 18, Yumiki, in view of Deephanphongs teaches the terminal of claim 16, Yumiki discloses wherein the second image is stored, by the server, in the database (Paragraph [0048]: face recognition unit 22 compares the facial feature data extracted by the face detection unit 21 with the feature data stored in the face registration database 23 to determine similarity. The face recognition unit 22 determines which person's face is the detected face based on the similarity, thereby determining the subject. The face detection unit 21 and the face recognition unit 22 are examples of a detection unit; Paragraph [0082]: the imaging apparatus 1 extracts feature data from the detected face, and checks the extracted data against the face registration database 23. When the extracted feature data coincides with feature data registered in the face registration database 23, the imaging apparatus 1 determines that the subject is a person registered in the face registration database 23. Thus, a particular subject is detected. In this example, faces of persons A, B, and C are registered in the face registration database 23. Thus, when an image of the subjects shown in FIG. 1 is captured, the persons A and B are identified. Then, information that the persons A and B are contained in the image is stored in the memory 28. When the detected face does not coincide with the faces registered in the face registration database 23, the flow returns to S13).
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 16; thus they are rejected on similar grounds.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 17; thus they are rejected on similar grounds.
Regarding claim 21, the limitations of this claim substantially correspond to the limitations of claim 18; thus they are rejected on similar grounds.
Regarding claim 22, the limitations of this claim substantially correspond to the limitations of claim 16 (except for the computer-readable storage medium, which is disclosed by Deephanphongs, Column 2, lines 44-50: a non-transitory computer readable storage medium storing one or more programs configured for execution by a client system with an associated camera is disclosed); thus they are rejected on similar grounds.
Regarding claim 23, the limitations of this claim substantially correspond to the limitations of claim 17; thus they are rejected on similar grounds.
Regarding claim 24, the limitations of this claim substantially correspond to the limitations of claim 18; thus they are rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613